                                  COURT M INUTES/ORDER
       Case 0:19-cr-60259-CMA Document 7 Entered on FLSD Docket 09/09/2019 Page 1 of 1

                     U nited States M agistrate Judge Patrick M .Hunt
                                                                           Date: 9/9/19      Time: 10:30A.N
Defendant:Cellicia Hunt                       J#: 20473-104 Case #: 19-6420-Snow
AUSA: BillShockley (LarryBardfeld Duty)                Attorney: GawaneGrant,Esq
Violation: M aliciousattem ptto dam age and destroy by m eans offire.
Proceeding: PTD Hearing                                        CJA Appt:
Bond/PTD Held: CYes        rNo         Recom mended Bond:
Bond Setat:                                                      Co-signed by:
 rr7 Surrenderand/ordo notobtain passports/traveldocs                  Language: English
  r Reportto PTSas directed/or         x'saweek/monthby                Disposition:
    phone:       x'saweek/month in person
  r'   Random urinetesting by PretrialServices                          jjpartjespresent.
       Treatm entas deem ed necessary
       Refrain from excessive use ofalcohol
                                                                       Defendantrequestto represent
       Participate in m entalhealth assessm ent& treatm ent
                                                                       herself.
 r-1 Maintainorseekfull-timeemployment/education
                                                                       Counselforthe defendantand the
     Nocontactwithvictims/witnesses
                                                                        overnm entrequestthatthe
       No firearm s
                                                                       defendantbe evaluated.
       Notto encum berproperty
 r '1 Maynotvisittransportationestablishments                           he courtagreeswith counseland
  C HomeConfinement/ElectronicMonitoringand/or
       curfew             pm to           am ,paid by                  orderthe defendantto be evaluated

  r
       Allowances:M edicalneeds,courtappearances,attorneyvisits,       atFDC,M iami.
       religious,em ploym ent
 r'
  3 Travelextendedto: SDFL
 P-1 Other: Appearto aIlhearingsandcommitno new crimes
NEXTCOURTAPPEARANCE       oate:               Tim e:          Judge:                      Place:
ReportRE Counsel:
PTD/Bond Hearing:
Prelim/ArraignorRemoval: 9/18/19               11:00 a.m .       Valle                      FTL
StatusConferenceRE:           10/09/19         11:00 a.m.         Snow                      FTL
Checkif        The motion to continue to permitthe defendantto hire œunœli
                                                                         sGM NTED.The time from tY aythr0u1 the
               reKhedule dateisexdude from the deadlinefortrialascompute undertheS> yTrialM ,sinœ theendsol
                ..
Applicable: ' justi
                  cexrvedbygrantingthiscontinua= outweightY interpm ofthedefendantandthepublicin     Mal.


D.A.R. 10:58:41                                                        Tim e in Court:       15 M ins
